DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi (US 2020/0275428 A1).

Regarding claims 1, 6, 11, and 16 – Yi discloses determining, by a network device, a first downlink virtual carrier in N downlink virtual carriers, wherein the first downlink virtual carrier is used to determine a carrier bandwidth part (BWP), wherein the N downlink virtual carriers are on at least one downlink carrier in a same cell, wherein the N downlink virtual carriers correspond to a same subcarrier spacing, wherein N>1, and N is an integer; and sending, by the network device, indication information to a terminal, wherein the indication information is used to indicate the first downlink virtual carrier, refer to Figures 7, 8, 15, and paragraphs [0007], [0008], [0040], [0067], [0069], [0086], [0123], [0129], [0132], and claim 1.
Regarding claims 2, 7, 12, and 17 – Yi discloses sending, by the network device, configuration information to the terminal, wherein the configuration information is used to configure the N downlink virtual carriers, refer to Figures 7, 15 and paragraphs [0051], [0052], [0066], [0068], [0069], [0081], [0086], [0116], [0121], [0127], [0134].
Regarding claims 3, 8, 13, and 18 – Yi discloses  the configuration information comprises at least two offsets of at least two downlink virtual carriers in the N downlink virtual carriers, wherein the at least two offsets are offsets of frequency domain resources of the at least two downlink virtual carriers relative to a same reference point, refer to Figures 7, 8, and paragraphs [0067] to [0070].
Regarding claims 4, 9, 14, and 19 – Yi discloses at least one of the at least two offsets comprises B1 subcarriers, wherein B1 is an integer greater than 0, refer to Figures 7, 8, and paragraphs [0065] to [0070].
Regarding claims 5, 10, 15, and 20 – Yi discloses indexes of common resource blocks corresponding to at least two downlink virtual carriers in the N downlink virtual carriers, wherein the common resource blocks corresponding to the at least two downlink virtual carriers have a same reference point, refer to Figures 10, 11, and paragraphs [0081], [0082], [0085] to [0087].
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 2020/0404690 A1) discloses system and method for BWP operation.
Yi (US 2020/0280337 A1) discloses method and apparatus for supporting flexible carrier aggregation in wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
17 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465